Title: William Caruthers to Thomas Jefferson, 4 March 1815
From: Caruthers, William
To: Jefferson, Thomas


          Dr Sir  Lexington 4th March 1815
          I Took the liberty a few days ago of addressing a few lines to you respecting Our Shot establishment at the Natural Bridge—In addition to the effect that the late peace Will have on it, Since I Wrote you we had the missfortune to have a part of the fix consumed by accidental fire—Which Will make it the More Doubtfull Whether it Will be our interest Now to continue the establishment—The present is therefore to enquire On What Terms you Will cancil the lease in case We Should be enclined to Drop the Shot makeing—
          I am not instructed by Doct Thornton to make this enquiry but haveing Taken an interest With him & Mr Brown Both of Whom are in Richmond and haveing Written them On the Subject of determining What is to be done With the Shot factory I am desirouse of being able to lay the matter fairly before them in every point of View is the reason in addition to the Accident above mentioned that I Trouble you again On the Subject.
          To be explicit as far as my own Opinion Goes I am Still in favour of continuing the establishment—provided you Are disposed to Sell to us at a fair price, So that We can Safely make Such farther improvements as Will in time of peace make it a Business worth parsuing, the Shot alone I think Would Not, the Sales Will be so much Limitted by other establishments—Soon as you can Spare the time I hope you Will favour us With a reply—in mntime
               
          Accept My Best RespectsWm Caruthers
        